Title: From John Quincy Adams to John Quincy Adams, 4 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, John Quincy


				No 2.
					
					October 4, 1826
				
            Dr The Executors of the last will of John AdamsinTo Balance of Account No 110293To sales of salt grass600."  sale of Furniture317559$328452Errors Excepted(signed) J. Q Adams(signed)—Josiah QuincyExecutors
            
            
            acct with his EstateCr—By cash paid J. Brislers BillNo 15099"  J. Savil TaxesNo 216500"  A. Holbrook. Med services37600"  A French Surveying4350"  Lewis Cary (Coffin Plate5750"  M Withington Surveying.64150"  E. Carr Funeral7150"  L. C. Smith Acct Current Sept.84189"  Whitney John Sales91300"  Adams Josiah Work1017126"  Spear Danl Sales113200"  Farrar J. Wages127250"  Ordway J. do134900."  Adams E Butcher1416362"  Briesler J.153721."  Greenleaf D. Appraisers164500."  Hardwick A. Work17350."  Mason A do182184."  Adams T. B Charges1911669"  Savil J Blacksmith201867"  Baxter Hm. Charges21.10877." Balance124094.204358$328452
            
            
            
            1826 4 October
            
            Dr The Executors of the last Will of John AdamsinTo cash recd of J. Q. Adams Homestead Estate10,00000To interest on same to 4 Octr 1 quarter15000To cash of J. Q. Adams Sales of Woodland & Saltmarsh925555To cash recd. J. Q. Adams Stocks bought by him863200To cash of J. Q. Adams Quincy Wood lot22133To cash of J. Q. A for 2 pews & a tomb16700To cash sales of stocks, in Bank U. S.666543To do sales of furniture278727To do in Savings Bank39141.To do of J Q A for $5463.07 U. S. 6 per Cents557530.To interest on 6 per cents8194To cash in hands of L. C. Smith52000To do sales of salt Grass17225To do J Bass’ Note9013$44,70961.
            
            1826 4 October
            
            Account with his EstateCr—By Bond & 4 Mortgages of settlement given by J. Q. Adams for payment of 21.000 dollars to T. B. Adams & his six children21.00000By Cash paid L. C. Smith her portion3.00000"  do J. Q. Adams his portion300000"  do S. B. Clark her portion300000"  "  J. A. Smiths portion assumed by J. Q. Adams300000By charges of Funeral & administration as per 1 & 2182426By Cash paid Samuel Savil31249By do J. Bass’ Bill9013B$3522688By Balance948273$4470961
            
            
            Errors Excepted(signed) J. Q. Adams(signed) Josiah QuincyExecutorsNorfolk ss. Probate Court at Dedham October 4th. 1826.The foregoing Account having been duly vouched and verified by the oath of the said Executors I hereby allow the same(Signed) Edward H Robbins J. ProbateAttest Samuel Haver Regr.1826 4 October
            
            Dr Estate of the late John Adams in acct withTo my bond & 4 Mortgages of settlement on Thomas B. Adams & his 6 children for payment of 21.000 dollars with interest in 7 portions of $3.000 each according to the Will21,00000.To cash paid Louisa C Smith her portion300000.To do pd. Susan B Clark her portion300000To the devise to J. Q. Adams300000.To cash payable to J. A Smith his portion payment assumed by J. Q. Adams300000To cash deposited in the U. S. Branch Bank Boston to the credit of the Executors by J. Q. A.266659$3566659
            
            1826 4 October—
            
            John Quincy AdamsCr.By Cash for the Homestead Estate with 95 Acres, 2 Quarters & 1 Rod, devised to J. Q. Adams on payment of $10.000 with interest from day of decease of J. Adams10,00000By interest paid on same to 4 Octr 1826 1 Quarter15000By cash for Woodlands & Salt Marsh purchased by J. Q. Adams at Auction 19 September 1826925555By cash for 13 Middlesex Canal, 5 West Boston Bridge 54 Fire & Marine Insurance & 10 New England Insurance Office Shares, purchased by J. Q. Adams863200By cash for Quincy lot bought by J Q Adams22133By do "  2 Pews & a tomb bought by J. Q. A16700By cash for Furniture & farming stock purchased by J. Q. Adams166541.By cash for United States 6 per Cents $5.463.07 according to the Appraisement, transferred by the Executors to J. Q. Adams5575.30$35666.59
            
            Errors Excepted
					(signed) J. Q. Adams—(signed) Josiah QuincyExecutors
				
				
			